Citation Nr: 0634150	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  00-20 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a disorder of the 
spine, to include consideration as being secondary to a 
service-connected right knee disorder.

3.  Entitlement to service connection for a right hip 
disorder, to include consideration as being secondary to a 
service-connected right knee disorder.

4.  Entitlement to service connection for a left hip 
disorder, to include consideration as being secondary to a 
service-connected right knee disorder.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the spine claimed as due to VA medical 
treatment.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dental trauma claimed as due to VA medical treatment.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches claimed as due to VA medical treatment.  

8.  Entitlement to an increased rating for a service-
connected right knee injury with chondromalacia and internal 
derangement, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1975 to February 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).   

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In a substantive appeal statement of July 2006, the veteran 
checked a box indicating that he desired a hearing before a 
Member of the Board at the local VA office.  A hearing before 
a traveling Veterans Law Judge must be scheduled at the RO 
level, and, accordingly, a remand is required.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.700, 20.704).  

Accordingly, the case is REMANDED for the following action:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board, 
and notify him of the scheduled hearing 
at the latest address of record.  A copy 
of the notice provided to the veteran of 
the scheduled hearing should be placed in 
the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


